Supreme Court of Florida
                              ____________

                           No. SC20-1847
                            ____________

                     WILLIAM LEE THOMPSON,
                            Appellant,

                                  vs.

                       STATE OF FLORIDA,
                            Appellee.

                          March 31, 2022

PER CURIAM.

     William Lee Thompson—a prisoner under sentence of death—

appeals the trial court’s summary denial of his seventh motion for

postconviction relief, filed under Florida Rule of Criminal Procedure

3.851.1 We affirm.

                         I.     Background

     In 1976, police arrested Thompson for his involvement in Sally

Ivester’s death. We have described the facts surrounding her death

as follows:



     1. We have jurisdiction. See art. V, § 3(b)(1), Fla. Const.
     Thompson, Rocco Surace, Barbara Savage, and the
     victim Sally Ivester were staying in a motel room. The
     girls were instructed to contact their homes to obtain
     money. The victim received only $25 after telling the
     others that she thought she could get $200 or $300.
     Both men became furious. Surace ordered the victim
     into the bedroom, where he took off his chain belt and
     began hitting her in the face. Surace then forced her to
     undress, after which . . . Thompson began to strike her
     with the chain. Both men continued to beat and torture
     the victim. They rammed a chair leg into the victim’s
     vagina, tearing the inner wall and causing internal
     bleeding. They repeated the process with a night stick.
     The victim was tortured with lit cigarettes and lighters,
     and was forced to eat her sanitary napkin and lick spilt
     beer off the floor. This was followed by further severe
     beatings with the chain, club, and chair leg. The
     beatings were interrupted only when the victim was
     taken to a phone booth, where she was instructed to call
     her mother and request additional funds. After the call,
     the men resumed battering the victim in the motel room.
     The victim died as a result of internal bleeding and
     multiple injuries.

Thompson v. State, 389 So. 2d 197, 198 (Fla. 1980).

     The State charged Thompson with first-degree murder and

other crimes. After undergoing several psychiatric evaluations,2

Thompson pled guilty to each of the charged offenses. Following

the penalty phase, the jury recommended a sentence of death, and




    2. The results of each evaluation showed that Thompson was
competent to proceed.


                                -2-
the trial court accepted that recommendation. On direct appeal, we

reversed Thompson’s convictions and sentences and remanded his

case to the trial court. Thompson v. State, 351 So. 2d 701, 701 (Fla.

1977).

     Upon remand, Thompson again pled guilty to each offense and

received a death sentence for Ivester’s murder. We affirmed on

direct appeal. Thompson, 389 So. 2d at 198. However, we later

granted Thompson a new penalty phase because his “death

sentence was imposed in violation of Lockett [v. Ohio, 438 U.S. 586

(1978)], and in violation of . . . Hitchcock [v. Dugger, 481 U.S.

393,393 (1987)].” Thompson v. Dugger, 515 So. 2d 173, 175 (Fla.

1987). On remand, the trial court again sentenced Thompson to

death, and we affirmed. Thompson v. State, 619 So. 2d 261, 264,

267 (Fla. 1993). His death sentence became final in 1993.

     Since then, Thompson has sought postconviction relief in both

state and federal courts, claiming—among other things—that he

has an intellectual disability and is thus ineligible for execution

under Atkins v. Virginia, 536 U.S. 304 (2002). We now detail some

of the prior proceedings in state court and developments in relevant

case law.


                                  -3-
     Thompson’s first three postconviction motions were summarily

denied. Each time, we reversed. In reversing the summary denial

of the third postconviction motion, we ordered the trial court to

conduct an evidentiary hearing based on the standard set forth in

Cherry v. State, 959 So. 2d 702 (Fla. 2007).3 Thompson v. State, 3

So. 3d 1237, 1238-39 (Fla. 2009). The trial court held the hearing

as ordered and ultimately denied relief, finding that Thompson

failed to establish the first prong of the Cherry test, i.e., “an IQ of 70

or less.” We affirmed that ruling on appeal. Thompson v. State, 41

So. 3d 219 (Fla. 2010) (table decision).

     Seven years later, the United States Supreme Court rejected

Cherry’s rigid IQ score cutoff, holding that it “create[d] an

unacceptable risk that persons with intellectual disability will be

executed” in violation of the Eighth Amendment to the United




      3. See Cherry, 959 So. 2d at 711 (interpreting section
921.137(1), Florida Statutes (2002), as requiring a defendant
seeking to establish an intellectual disability claim to prove that (1)
“he has significantly subaverage general intellectual functioning,”
an IQ of 70 or less, (2) “significantly subaverage general intellectual
functioning . . . with deficits in adaptive behavior,” and (3)
manifestation of subaverage intellectual functioning and deficits
prior to age eighteen).


                                  -4-
States Constitution. Hall v. Florida, 572 U.S. 701, 704 (2014).

Thereafter, Thompson filed another motion for postconviction relief,

arguing that Hall applied retroactively to his case. The trial court

summarily denied the motion, and Thompson appealed. Relying on

Walls v. State, 213 So. 3d 340, 346 (Fla. 2016), we held that Hall

applied retroactively to Thompson’s case. Thompson v. State, 208

So. 3d 49, 50 (Fla. 2016). Thus, we reversed the summary denial

and remanded for an evidentiary hearing. Id.

     Over the next five years, Thompson and the State litigated

various issues related to the Hall hearing. While such litigation was

ongoing, we receded from Walls. See Phillips v. State, 299 So. 3d

1013 (Fla. 2020) (finding that Hall did not apply retroactively and

receding from Wall’s contrary holding). The State then filed a

motion in the trial court arguing that Phillips constituted an

intervening change in law, which eliminated the need for a new

hearing. Agreeing with the State, the trial court denied Thompson’s

intellectual-disability claim without holding a hearing. 4




     4. The trial court did not address Thompson’s argument
challenging this Court’s holding in Phillips.


                                 -5-
     This appeal follows.

                            II.   Analysis

     Thompson argues that our decision in State v. Okafor, 306 So.

3d 930, 933 (Fla. 2020), required the trial court to conduct a Hall

hearing pursuant to our mandate, regardless of the intervening

change of law brought about by Phillips. According to Thompson,

the trial court’s failure to conduct such a hearing constituted

reversible error.5 Thompson reads Okafor too broadly.

     In Okafor, we rejected the State’s request to reinstate Okafor’s

death sentence three years after it was vacated pursuant to Hurst v.

State, 202 So. 3d 40 (Fla. 2016). Okafor, 306 So. 3d at 933-35; see

also Okafor v. State, 225 So. 3d 768, 775 (Fla. 2017) (vacating

Okafor’s death sentence). We stressed that our prior judgment

vacating the death sentence wiped the slate clean as to that

sentence, rendering it a nullity. Okafor, 306 So. 3d at 933. Thus,

Okafor was a convicted capital defendant without a sentence. We

also emphasized that the time for altering our judgment had long




     5. We review the trial court’s summary denial of Thompson’s
postconviction motion de novo. Rogers v. State, 327 So. 3d 784,
787 n.5 (Fla. 2021).

                                  -6-
since passed. Okafor, 306 So. 3d at 933-34. Under these unique

circumstances, “there [were] no available legal means” “to undo

[the] final judgment vacating Okafor’s death sentence.” Id. at 934.

     Okafor, however, is not controlling here because our judgment

ordering a new Hall hearing did not vacate Thompson’s death

sentence. Accordingly, in contrast with Okafor’s nullified death

sentence, Thompson’s death sentence remains fully intact—and has

been so since becoming final in 1993. See Hanks v. State, 327 So.

3d 940, 943 (Fla. 1st DCA 2021) (distinguishing Okafor where the

noncapital defendant’s sentence remained intact).

     Finding Okafor inapplicable to this case, we turn to the law of

the case doctrine. That doctrine “requires that questions of law

actually decided on appeal must govern the case in the same court

and the trial court, through all subsequent stages of the

proceedings.” Fla. Dep’t of Transp. v. Juliano, 801 So. 2d 101, 105

(Fla. 2001). However, we have recognized exceptions to the

doctrine, including where there has been an intervening change of

controlling law. Wagner v. Baron, 64 So. 2d 267, 268 (Fla. 1953)

(noting that the law of the case doctrine “must give way where there

has been a change in the fundamental controlling legal principles”).


                                -7-
     Such a change occurred when we decided in Phillips that Hall

did not warrant retroactive application. Notably, in Nixon v. State,

327 So. 3d 780 (Fla. 2021), we declined to review the merits of a

ruling denying a Hall-based intellectual disability challenge,

reasoning:

     It is true that—when Walls was still good law—this Court
     instructed the trial court to determine whether an
     evidentiary hearing was necessary to evaluate Nixon’s
     successive intellectual disability claim in light of Hall.
     But under Phillips, the controlling law in our Court now
     is that Hall does not apply retroactively. It would be
     inconsistent with that controlling law for us to entertain
     Nixon’s successive, Hall-based challenge to the trial
     court’s order here.

Id. at 783.

     Nixon’s rationale applies here. Since Thompson’s death

sentence was final in 1993, Phillips precludes application of Hall in

this case. Thus, Thompson could not succeed on his Hall-based

intellectual disability claim. As a consequence, the trial court did

not err in summarily denying that claim. 6




      6. To the extent Thompson asks us to revisit our holding in
Phillips, we decline to do so. See, e.g., Nixon, 327 So. 3d at 783;
Freeman v. State, 300 So. 3d 591, 594 (Fla. 2020); Cave v. State,
299 So. 3d 352, 353 (Fla. 2020).

                                 -8-
                           III.   Conclusion

      Based on our analysis above, we affirm the trial court’s order

summarily denying Thompson’s seventh motion for postconviction

relief.

      It is so ordered.

CANADY, C.J., and POLSTON, LAWSON, MUÑIZ, COURIEL, and
GROSSHANS, JJ., concur.
LABARGA, J., dissents with an opinion.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION
AND, IF FILED, DETERMINED.

LABARGA, J., dissenting.

      In light of my dissent in Phillips v. State, 299 So. 3d 1013 (Fla.

2020) (receding from Walls v. State, 213 So. 3d 340 (Fla. 2016), and

holding that Hall v. Florida, 572 U.S. 701 (2014), does not apply

retroactively), I dissent to the majority’s decision affirming the

summary denial of Thompson’s seventh motion for postconviction

relief.

An Appeal from the Circuit Court in and for Miami-Dade County,
    Marisa Tinkler-Mendez, Judge
    Case No. 131976CF003350B000XX

Neal Dupree, Capital Collateral Regional Counsel, Brittney Nicole
Lacy, Staff Attorney, South Region, Fort Lauderdale, Florida, and
Marie-Louise Samuels Parmer, Special Assistant Capital Collateral
Regional Counsel, Tampa, Florida,


                                   -9-
     for Appellant

Ashley Moody, Attorney General, Tallahassee, Florida, and Jennifer
A. Davis, Assistant Attorney General, Miami, Florida,

     for Appellee




                              - 10 -